 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    GABRIELLA REYES,                                         Case No. 2:18-cv-01727-GMN-PAL
 8                                            Plaintiff,
              v.
 9                                                                           ORDER
      DANIEL FLAGG, et al.,
10                                                                   (IFP App. – ECF No. 1)
                                          Defendants.
11

12          This matter is before the court on Plaintiff Gabriella Reyes’ Application to Proceed In
13   Forma Pauperis (ECF No. 1). This Application is referred to the undersigned pursuant to 28
14   U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice.
15          Ms. Reyes is proceeding in this action pro se, which means that she is not represented by
16   an attorney. See LSR 2-1. Pursuant to 28 U.S.C. § 1914(a) and the Judicial Conference Schedule
17   of Fees, a $400 filing fee is required to commence a civil action in a federal district court. Any
18   person who is unable to prepay the fees in a civil case may apply to the court for authority to
19   proceed in forma pauperis (“IFP”), meaning without prepaying the full $400 filing fee. See 28
20   U.S.C. § 1915(a)(1); LSR 1-1. However, the court must apply “even-handed care” to ensure that
21   “federal funds are not squandered to underwrite, at public expense, either frivolous claims” or the
22   colorable claims of a plaintiff “who is financially able, in whole or in material part, to pull his own
23   oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984) (collecting cases); see also
24   Denton v. Hernandez, 504 U.S. 25, 31 (1992) (recognizing Congress’ concern that “a litigant
25   whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an
26   economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits”). It is within
27   the court’s discretion to make a factual inquiry into a plaintiff’s financial status and to deny an IFP
28   application if an individual is unable or unwilling to verify his poverty. United States v. McQuade,
                                                           1
 1   647 F.2d 938, 940 (9th Cir. 1981). If the court determines that an individual’s allegation of poverty

 2   is untrue, “it shall dismiss the case.” 28 U.S.C. § 1915(e)(2)(A) (emphasis added).

 3          Here, Ms. Reyes has requested authority to proceed IFP and submitted the financial

 4   affidavit required by § 1915(a) asserting that she is unable to prepay fees and costs or give security

 5   for them. See IFP App. (ECF No. 1). However, the application is incomplete. She failed to

 6   provide answers to questions five, six, seven, or eight. Her statement that she receives $720 per

 7   month in disability payments is insufficient to verify Ms. Reyes’s poverty; thus, the court cannot

 8   determine whether she is eligible to proceed IFP. The court will therefore deny the IFP Application

 9   without prejudice and instruct the Clerk of the Court to mail Ms. Reyes a blank copy of the long

10   form application (AO 239). Ms. Reyes will have until October 26, 2018, to submit a completed

11   IFP application or pay the $400 filing fee.

12          If Ms. Reyes submits a suitable IFP application and is granted IFP status, the court will

13   then screen her complaint. Federal courts must screen any IFP complaint before allowing the case

14   to move forward, issuing summons, and requiring an answer or responsive pleading. See Lopez v.

15   Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc). If the court determines that the complaint

16   states a plausible claim for relief, the Clerk of the Court will be directed to issue summons to the

17   defendant(s) and the plaintiff must then serve the summons and complaint within 90 days. See

18   Fed. R. Civ. P. 4(m). If the court determines that the complaint fails to state an actionable claim,

19   the complaint is dismissed without prejudice and the plaintiff is ordinarily given leave to amend

20   with directions as to curing the pleading deficiencies unless it is clear from the face of the

21   complaint that the deficiencies cannot be cured by amendment. Cato v. United States, 70 F.3d

22   1103, 1106 (9th Cir. 1995).

23          Accordingly,

24          IT IS ORDERED:

25          1. Plaintiff Gabriella Reyes’ Application to Proceed In Forma Pauperis (ECF No. 1) is

26              DENIED without prejudice.

27          2. The Clerk of Court shall RETAIN the proposed Complaint (ECF No. 1-1) but SHALL

28              NOT issue summons.
                                                       2
 1   3. The Clerk of the Court shall MAIL Ms. Reyes a copy of the long form application to

 2      proceed in forma pauperis (AO 239).

 3   4. Ms. Reyes will have until November 5, 2018, to submit the long form application to

 4      proceed in forma pauperis (AO 239) if she believes she can correct the noted

 5      deficiencies.

 6   5. Alternatively, Ms. Reyes may pay the $400 filing fee on or before November 5, 2018.

 7   6. Ms. Reyes’s failure to comply with this Order by: (a) submitting a completed long form

 8      IFP application (AO 239), or (b) paying the $400 filing fee before the November 5,

 9      2018 deadline will result in a recommendation to the district judge that this case be

10      dismissed.

11   Dated this 5th day of October, 2018.
12                                               ___________________________________
                                                 PEGGY A. LEEN
13
                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
